BEYS LISTON & MOBARGHA LLP
Nader Mobargha
Michael P. Beys
641 Lexington Avenue
New York, NY 10022
Tel: (646) 755-3603
Fax: (646) 755-3599
nmobargha@blmllp.com
mbeys@blmllp.com

Counsel for Secured Creditor Azadeh Nasser Azari

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
                                                                        :   Chapter 11
 In re:                                                                 :
                                                                        :   Case No. 19-13223 (SMB)
                                                                        :
 WANSDOWN PROPERTIES CORPORATION, N.V., :
                                                                        :
                                                                        :
                                                                        :
                                                                        :
                                     Debtor                             :
                                                                        :
                                                                        :
                                                                        :
-----------------------------------------------------------------------X

     SECURED CREDITOR AZADEH NASSER AZARI’S JOINDER IN DEBTOR’S
     APRIL 22, 2020 OBJECTION TO CLAIM NO. 9 BY PELMADULLA STIFTUNG

         Azadeh Nasser Azari (“Ms. Azari”), a secured creditor of the Debtor Wansdown

Properties Corporation, N.V. (the “Debtor”), through undersigned counsel, respectfully joins the

Debtor’s April 22, 2020 objection seeking entry of an order disallowing and expunging the claim

of Pelmadulla Stiftung (“Pelmadulla”), designated as claim number 9 on the Debtor’s claim

register (the “Claim Objection”). (See ECF No. 89)




                                                         1
       1.      Ms. Azari is a secured creditor of the Debtor and, on December 12, 2019, filed a

proof of claim in this bankruptcy. (See Claim No. 6)

       2.      The Debtor has filed an adversary proceeding on behalf of creditors in this

bankruptcy challenging Ms. Azari’s secured claim as an allegedly fraudulent transfer under

Section 544(b) of the Bankruptcy Code. (See Wansdown v. Azari, Adv. Pro. No. 19-1450).

       3.      On December 31, 2019, Pelmadulla, the sole shareholder of the Debtor, filed an

alleged unsecured claim in the amount of $3,243,941.19. (See Claim No. 9).

       4.      Ms. Azari objects to unsubstantiated claims filed by creditors in this bankruptcy,

such as the one filed by Pelmadulla.

       5.      On January 21, 2020, undersigned counsel wrote to counsel for Pelmadulla,

Sanford P. Rosen, Esq. of Rosen, P.C., and requested additional documents that would support

Pelmadulla’s claim, “including, but not limited to, any loan documents, promissory notes, or

correspondence reflecting any loan agreement between the Debtor and Pelmadulla,” which was

the basis of Pelmadulla’s claim.

       6.      On January 24, 2020, Mr. Rosen responded that his firm has “followed up with

[Pelmadulla] and will amend their claim accordingly.”

       7.      To date, Pelmadulla has not amended it claim.

       8.      As such, Ms. Azari joins the Debtor’s Claim Objection, adopting all of the

arguments in the Debtor’s April 22, 2020 filing.




                                                   2
Dated: May 14, 2020
       New York, New York

                                BEYS LISTON & MOBARGHA LLP

                                By: __________/s/______________
                                      Nader Mobargha, Esq.


                                641 Lexington Avenue, 14th Floor
                                New York, New York 10022
                                Telephone: (646) 755-3603
                                Facsimile: (646) 755-5229
                                Email: nmobargha@blmllp.com

                                Attorneys for Secured Creditor
                                Azadeh Azari




                            3
